Mercure, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 29, 1992, which ruled that claimant was ineligible to receive unemployment insurance benefits because he did not have sufficient weeks of covered employment to file a valid original claim.
On this appeal, claimant challenges the legal determination that, on a claim under the alternate condition of Labor Law § 527 (2), the Interstate Arrangement for Combining Employment and Wages (20 CFR part 616) precludes New York’s consideration of the claimant’s employment in another State during the one-year period preceding the 52-week base period. Because we conclude that claimant has failed to establish that the Unemployment Insurance Appeal Board’s interpretation of the applicable regulations is without a rational basis (see, Matter of Douglas [Ross], 83 AD2d 685, 686), we affirm. Under 20 CFR 616.7 (c), in a Combined-Wage claim, the combining is limited to "employment and wages in all States in which [the claimant] worked during the base period of the paying State” (emphasis supplied). "Base period and benefit year” are defined as "[t]he base period and benefit year applicable under the unemployment compensation law of the paying State” (20 CFR 616.6 [i]) which, in New York, is "the period of fifty-two consecutive weeks ending on the Sunday immediately preceding [the claimant’s] filing of a valid original claim” (Labor Law § 520). Clearly, literal application of the foregoing regulations would have the effect of excluding out-of-State employment during the prebase period.
Mikoll, J. P., Yesawich Jr., Crew III and Cardona, JJ., concur. Ordered that the decision is affirmed, without costs.